No.   No. 92-419
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1993



GARY SCHWEDES and BARBARA TURNER,
           Plaintiffs and Appellants,
     -v-                                                    . .., .. . ..~
                                                                         ,..
                                                                           ;
                                                        ~   ,~.. :..:;:+
LUANNE GOODNOUGH and NORM GOODNOUGH,
           Defendants and Respondents.          c



APPEAL FROM:    District Court of the Eleventh Judicial District,
                In and for the County of Flathead,
                The Honorable Michael H. Keedy, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Gary R. Schwedes, Whitefish, Montana (pro se)
           For Respondent:
                Timothy A. Cooper, Hedman, Hileman &                  Lacosta,
                Whitefish, Montana


                             Submitted on Briefs:    February 11, 1993
                                          Decided:   April 13, 1993
Filed:
Justice Fred J. Weber delivered the opinion of the Court.

     Pro se plaintiff Gary Schwedes appeals the order of the
District Court of the Eleventh Judicial District, Flathead County,
Montana, which granted summary judgment to defendants Norm and
Luanne Goodnough on the basis that his and Barbara Turner's claims
were barred by statutes of limitations. We affirm.
     The sole issue for our review is whether the District Court
erred by granting summary judgment to the defendants.
     Plaintiffs Gary Schwedes (Schwedes) and Barbara Turner filed
claims in Justice Court, Flathead County, on August 31, 1990
against Norm and Luanne Goodnough, defendants.       In substance,
plaintiffs claimed that Luanne Goodnough, as seller of the house,
had committed fraud and misrepresentation and that Norm Goodnough,
as the builder-vendor of the house, had breached his obligations as
a contractor and breached a contractor implied warranty.       The
answer of the defendants essentially denied the allegations of the
plaintiffs.    The case was tried     in justice court and the
plaintiffs' claims were dismissed with prejudice. Plaintiffs then
appealed that judgment to the District Court.
     By motion for summary judgment filed September 13, 1991,
accompanied by memorandum, defendants contended that summary
judgment should be granted on the grounds that the claims were
barred by the statutes of limitations and failure on the part of
the plaintiffs to establish any material facts entitling them to
relief.
     Schwedes and counsel for the defendants signed a pretrial
                                 2
order with the following agreed facts:
           1. On or about January 22, 1986, Gary Schwedes and
      Barbara Turner, Plaintiffs, purchased from Defendant,
      Luanne Goodnough, the residence and ten acres commonly
      known as 245 Twin Bridges Road for the price of
      $90,000.00.
           2.   The purchase of January 22, 1986 was made
      without the assistance of a real estate agent.
           3. Gary Schwedes is in sole possession of the house
      and Barbara Turner is no longer a party to this action.
      After oral argument, the District Court granted summary
judgment on June 12, 1992, stating that the claims were barred by
the statutes of limitations. No further explanation was given by
the District Court.
      Summary judgment is proper when there is no genuine issue of
material fact and the moving party is entitled to judgment as a
matter of law.    Rule 56(c), M.R.Civ.P.     This Court's standard of
review is the same as that used by the trial court. Higham v. City
of Red Lodge (1991), 247 Mont. 400, 807 P.2d 195.         We will affirm
a correct result regardless of the reasoning used by the trial
court.    Hisham, 807 P.2d at 196.
      With the exception of the agreed facts in the pretrial order,
the    record    does   not   contain      depositions,     answers   to
interrogatories, admissions on file, or affidavits otherwise
establishing any material fact as would be appropriate under Rule


      While the parties argue at length as to whether or not
defendant Norm Goodnough was a builder-vendor or contractor, there
is a total absence of any showing of such material facts in the
record.
         It is clear that the two year statute of limitations contained
in       S     27-2-203,   MCA,   applies   to   the   claims   of   fraud   and
misrepresentation.            The established facts show that the purchase
was made on January 2 2 , 1986, more than two years prior to the
commencement of the action, and that such claims are, therefore,
barred.
         The claims against defendant Norm Goodnough for breach of the
implied warranty of habitability and negligent construction are
tort claims. As such, these claims are barred under the provisions
of S 2 7 - 2 - 2 0 7 , MCA.
             In view of the extremely inadequate and confused record, it
would have been preferable that the District Court explain the
rationale for its entry of summary judgment. Nonetheless, as above
set forth, from the extremely limited facts in this record, it is
apparent that the claims were barred by the appropriate statutes of
limitations.
         Aff inned.
             Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.



We Concur:

     C


               Chief Justice
Justices
                                     April 13, 1993
                            CERTIFICATE OF SERVICE

I hereby certiQ that the following order was sent by United States mail, prepaid, to the
following named:


GARY R. SCHWEDES
P.O. BOX 111
Whitefish, MT 59937


Timothy A Cooper
HEDMAN, H U M A N & LACOSTA
433 Second Street
Whitefish, MT 59937

                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE OF MONTANA